DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8 October 2020 and 5 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14r" and “14” (on page 9) have both been used to designate pin-type protrusion.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both support and pin-type protrusion (on page 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24 and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda (U.S. Patent 3,610,575).
Regarding claim 22, Yoneda discloses a seal 20 for use in a fluid control valve 10, comprising:
a first, elastically deformable, plastic part 21; and
a second plastic part 23 configured as a hard seal element and connected to the first plastic part, 
wherein the first and the second plastic part together form a seal assembly 20 having a first frontal end (contacting 16) configured to bear in a sealing manner on an actuatable valve body 16 of the fluid control valve, and a second frontal end (contacting 11/12) configured to bear in a sealing manner on a valve housing 11/12 of the fluid control valve, wherein at least the first frontal end has a first end side having an encircling projecting bead (curved portion of 21/23) configured to seal against the actuatable valve body (FIG. 1, 4, 6; Col. 1 ln 47-Col. 2 ln 34).
Regarding claim 23, Yoneda discloses the second plastic part is configured in the shape of a thin-walled structure which, in the region of the bead, is configured to seal against the actuatable valve body (FIG. 4, 6).
Regarding claim 24, Yoneda discloses the second plastic part, at least in the region of the bead, is molded so as to be complementary to the first plastic part, wherein the first plastic part extends into the second plastic part, thereby forming the bead (FIG. 4, 6; Col. 2 ln 4-24).
Regarding claim 35, Yoneda discloses the first end side of the seal is set at an angle to a longitudinal direction (horizontal in FIG. 6) of the seal, in a manner corresponding to the shape of the valve body (FIG. 6).
Regarding claim 36, Yoneda discloses the first end side encloses an angle of about 45° to 75° with the longitudinal direction (FIG. 6).
Regarding claim 37, Yoneda discloses the seal is formed in a toroidal or at least substantially toroidal manner (FIG. 2, 3).
Regarding claim 38, Yoneda discloses the second plastic part as the hard seal element is made of a PTFE plastic (Col. 2 ln 16-21).
Regarding claim 39, Yoneda discloses a fluid control valve 10 having at least one seal 20 as claimed in claim 22 for sealing off a connection region of the fluid control valve (FIG. 1, 4, 6; Col. 1 ln 47-Col. 2 ln 34).
Regarding claim 40, Yoneda discloses the fluid control valve is a selector control valve (FIG. 1, 4, 6).

Claims 22 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (U.S. Patent Publication 2008/0179558).
Regarding claim 22, Lloyd discloses a seal 40 for use in a fluid control valve 10, comprising:
a first, elastically deformable, plastic part 44/46; and
a second plastic part 42 configured as a hard seal element and connected to the first plastic part,
wherein the first and the second plastic part together form a seal assembly 40 having a first frontal end (contacting 30) configured to bear in a sealing manner on an actuatable valve body 30 of the fluid control valve, and a second frontal end (left side of 44/46 in FIG. 4, contacting 12) configured to bear in a sealing manner on a valve housing 12 of the fluid control valve, wherein at least the first frontal end has a first end side having an encircling projecting bead (rounded portion of 42 seen in FIG. 11, 12) configured to seal against the actuatable valve body (FIG. 4, 11-12; Paragraph 26, 29, 33, 35).
Regarding claim 30, Lloyd discloses at least one clearance (between 44 and 46 in FIG. 11, 12) configured to fluidically increase the force of flow, the at least one clearance being molded on the inside of the first plastic part in relation to a seal opening (36 between 46) (FIG. 4, 11-12; Paragraph 35).
Regarding claim 31, Lloyd discloses the clearance is configured so as to be closed in an encircling manner (FIG. 11, 12).
Regarding claim 32, Lloyd discloses the clearance is delimited by two mutually opposite lip-type, elastically deformable portions (bottom right extension of 46 and bottom of 44 as seen in FIG. 11, 12) that fluidically increase the force of flow, said two portions forming an entry opening (channel between 44 and 46 in FIG. 11, 12) for a fluid (FIG. 11, 12; Paragraph 35).
Regarding claim 33, Lloyd discloses at least one lip-type, elastically deformable portion (bottom of 44 in FIG. 11,1 2) that fluidically increases the force of flow (through the channel between 44 and 46) and is molded on the seal on the outside toward the valve body in relation to a seal opening (36 between 46) (FIG. 11, 12; Paragraph 35).
Regarding claim 34, Lloyd discloses the lip-type portion is configured so as to be closed in an encircling manner (FIG. 11, 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Forch (U.S. Patent 4,172,599).
Regarding claim 25, Yoneda discloses the claimed invention substantially as claimed, as set forth above from claim 24.
Yoneda is silent regarding the second plastic part is vulcanized onto the first plastic part.
However, Forch teaches a seal 1 comprising a first plastic part 21 and a second plastic part 214, the second plastic part is vulcanized onto the first plastic part (FIG. 2; Col. 4 ln 10-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Yoneda by connecting the first and second parts via vulcanization, as taught by Forch, for the purpose of providing a connecting means that with limit the stretching of the parts while maintaining the same elasticity as a non-vulcanized connection.
Regarding claim 26, Yoneda, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 25.
Yoneda further discloses at least one support element 22 made from plastic and/or metal and integrated in the first plastic part (FIG. 4, 6; Col. 1 ln 63-69).
Regarding claim 27, Yoneda, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 26.
Yoneda further discloses the support element is configured so as to be closed in an encircling manner (FIG. 4, 6; Col. 2 ln 4-12).
Regarding claim 28, Yoneda, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 27.
Yoneda further discloses the support element has at least one protrusion (through 22’) for securing the support element relative to the first plastic part (FIG. 2-6; Col. 2 ln 4-15).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Forch in further view of Hans (U.S. Patent 4,544,168).
Regarding claim 29, Yoneda, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 28.
Yoneda further discloses the support element is at least partially filled with the plastic of the first plastic part (Col. 2 ln 4-7).
Yoneda is silent regarding the manner by which the plastic of the first plastic part is partially insert molded into the support element is via insert molding.
However, Hans teaches a first plastic part 7, a second plastic part 6, a support element 23, wherein the support element is at least partially insert molded with the plastic of the first plastic part (FIG. 4; Col. 4 ln 20-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Yoneda by using insert molding to connect the support element to the first plastic part, as taught by Forch, for the purpose of utilizing a known method of connecting the components that will achieve the desired relationship between the components, namely connecting the components.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Babin (U.S. Patent 6,361,051).
Regarding claim 41, Yoneda discloses the claimed invention substantially as claimed, as set forth above from claim 40.
Yoneda is silent regarding the valve being a cooling water control valve for a vehicle.
However, Babis teaches a valve 30 utilizing a seal 10 the valve being a cooling water control valve for a vehicle (FIG. 4; Col. 2 ln 24-40, Col. 2 ln 56-Col. 3 ln 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Yoneda by using the seal within a cooling water control valve for a vehicle, as taught by Babis, for the purpose of applying the seal in a known environment within which the seal will properly function.
Regarding claim 42, Yoneda discloses the claimed invention substantially as claimed, as set forth above from claim 41.
Yoneda/Babis teaches the fluid control valve is configured as a cooling water control valve of a vehicle (Babis FIG. 4; Col. 2 ln 24-40, Col. 2 ln 56-Col. 3 ln 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eberhardt (U.S. Patent 3,918,681) discloses a seal for a control valve similar to the seal disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753